Exhibit 10.1

 

MODIFICATION AGREEMENT

THIS MODIFICATION AGREEMENT, dated as of February 22, 2008 (this “Agreement”),
in connection with that certain Credit Agreement referenced below is by and
among IDEXX LABORATORIES, INC., a Delaware corporation (the “Administrative
Borrower”), IDEXX DISTRIBUTION, INC., a Massachusetts corporation, IDEXX
OPERATIONS, INC., a Delaware corporation, IDEXX REFERENCE LABORATORIES, INC., a
Delaware corporation, OPTI MEDICAL SYSTEMS, INC., a Delaware corporation, IDEXX
LABORATORIES CANADA CORPORATION, a company formed under the laws of Canada
(collectively with the Administrative Borrower, the “Borrowers”), the GUARANTORS
party hereto (the “Guarantors”), the LENDERS party hereto, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Administrative Agent, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, TORONTO BRANCH, as Toronto Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.

WHEREAS, a revolving credit facility was established in favor of the Borrowers
pursuant to the terms of the Amended and Restated Credit Agreement, dated as of
March 30, 2007 (as amended, restated, extended, supplemented or otherwise
modified, the “Credit Agreement”), among the Borrowers named therein, the
Lenders party thereto, and the Agents;

WHEREAS, each of the Guarantors is a party to that certain Amended and Restated
Subsidiary Guarantee Agreement, dated March 30, 2007, in favor of the Agents and
the Lenders;

WHEREAS, the Borrowers have requested that the aggregate amount of commitments
for Revolving Loans be increased by $75 million from $125 million to $200
million;

WHEREAS, certain new financial institutions have agreed to become Lenders under
the Credit Agreement and each Lender's Commitment shall be as shown on Schedule
2.1 attached hereto; and

WHEREAS, certain of the Lenders have agreed to increase their Commitments
pursuant to the definition of “Commitment” in the Credit Agreement, as shown on
Schedule 2.1 attached hereto, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

MODIFICATIONS TO CREDIT AGREEMENT

1.01.     Modifications to Credit Agreement. Each of the Lenders party to this
Agreement agrees to (a) provide additional Commitments or (b) decrease their
Commitments, as the case may be, under the Credit Agreement in accordance with
Section 4.04 hereof, as set forth on Schedule 2.1 attached hereto. The
Applicable Percentages are revised to be as set forth on

 

A/72424390.8

 

--------------------------------------------------------------------------------



-2-

 

Schedule 2.1 attached hereto. Schedule 2.1 to the Credit Agreement is
supplemented as set forth on Schedule 2.1 attached hereto.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.01.     Representations and Warranties. The Borrowers and the Guarantors
represent and warrant to the Lenders as follows:

(a)        Representation and Warranties in the Credit Agreement.  The
representations and warranties of each Loan Party contained in each of the
Credit Agreement and the other Loan Documents were true and correct in all
respects as of the date when made and continue to be true and correct in all
respects on the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date.

(b)        Ratification, Etc.  Except as expressly modified hereby, each of the
Credit Agreement and the other Loan Documents is hereby ratified and confirmed
in all respects and shall continue in full force and effect. The Credit
Agreement shall, together with this Agreement, be read and construed as a single
agreement. All references in the Credit Agreement, the other Loan Documents or
any related agreement or instrument shall hereafter refer to the Credit
Agreement as modified hereby.

(c)        Authority, Etc.  The execution and delivery by the Borrowers and the
Guarantors of this Agreement and the performance by each Loan Party of all of
its respective agreements and obligations under the Credit Agreement, as
modified hereby, are within such Loan Party’s corporate authority and have been
duly authorized by all necessary corporate action on the part of such Loan
Party.

(d)        Enforceability.  This Agreement and the Credit Agreement, as modified
hereby, constitute the legal, valid and binding obligations of each Borrower and
the Guarantors and are enforceable against such Loan Party in accordance with
their terms.

(e)        Pro Forma Compliance. The Administrative Borrower shall be in pro
forma compliance with the covenant in Section 6.7 of the Credit Agreement after
giving effect to any funding contemporaneous with this Agreement; and

(f)         No Default. Both before and after giving effect to this Agreement,
no Default or Event of Default shall exist.

ARTICLE 3

CONDITIONS PRECEDENT

3.01.     Conditions Precedent. This Agreement shall be effective immediately
upon receipt by the Administrative Agent of all of the following, each in form
and substance satisfactory to the Administrative Agent:

 

A/72424390.8

 

--------------------------------------------------------------------------------



-3-

 

(a)        Executed Agreement. Counterparts of this Agreement duly executed by
the Loan Parties, the Agents and the Lenders providing additional Commitments
hereunder.

(b)        Other Agreements. Each of the conditions precedent to that certain
Amendment No. 1 to Credit Agreement, dated as of the date hereof, by and among
the Borrowers, the Agents and the Lenders party thereto, shall have been
satisfied and such agreement shall be in full force and effect (or shall be in
full force and effect simultaneously with the effectiveness of this Agreement).

(c)        Instruments of Adherence. Fully executed copies of Instruments of
Adherence for each of HSBC Bank USA, National Association and ABN AMRO Bank
N.V., in each case dated as of the date hereof.

(d)        Fees and Expenses. Pursuant to Section 10.3(a) of the Credit
Agreement, payment of all fees and expenses (including fees and expenses of
counsel to the Agents) in connection with the preparation, execution and
delivery of this Agreement, including (i) upfront fees, if any, in respect of
the new commitments so established, (ii) any applicable fees and expenses as may
separately be agreed between the Administrative Agent and the Loan Parties and
(iii) the reasonable fees and expenses of Bingham McCutchen LLP.

ARTICLE 4

MISCELLANEOUS

4.01.     Effectiveness of Agreement. Upon execution and delivery of this
Agreement, all references to the Credit Agreement in each of the Loan Documents
shall hereafter mean the Credit Agreement as modified by this Agreement. Except
as specifically modified or amended hereby or otherwise agreed in writing, the
Credit Agreement and the other Loan Documents (including, in each case,
schedules and exhibits thereto) are hereby ratified and confirmed and shall
remain in full force and effect according to its terms.

4.02.     Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents (including
schedules and exhibits thereto) shall remain in full force and effect.

4.03.     Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of this
Agreement by telecopy, or other electronic transmission, shall be equally as
effective as delivery of an original executed counterpart hereof or a delivery
of an original signature page with implied authority to attach the same to a
counterpart hereof which thereupon will become an originally executed and
delivered counterpart hereof.

4.04.     Deemed Assignments. In accordance with the provisions of Section 2.22
of the Credit Agreement, each Lender whose Commitment is decreasing (a
“Decreasing Lender”) shall, by assignments to the Increasing Lenders (as defined
below), sell a portion of the Loans held by it to each Increasing Lender, and
each Lender whose Commitment is increasing (an “Increasing Lender”) shall, by
assignments from the Decreasing Lenders, purchase a portion of the Loans

 

A/72424390.8

 

--------------------------------------------------------------------------------



-4-

 

held by such Decreasing Lender, in each case in such amounts (and the Decreasing
Lenders and the Increasing Lenders shall, through the Administrative Agent, make
such additional adjustments among themselves as shall be necessary) so that
after giving effect to such assignments and adjustments, the Lenders shall hold
the Loans hereunder ratably in accordance with their respective Commitments set
forth on Schedule 2.1 attached hereto. Such assignments shall be deemed to occur
hereunder automatically, and without any requirement for additional
documentation, on the date hereof notwithstanding anything to the contrary in
Section 10.4 of the Credit Agreement. Each Decreasing Lender represents and
warrants to each Increasing Lender to which any of its Loans are being assigned
that it has not created any adverse claim upon the interest being assigned by it
to such Increasing Lender hereunder and that such interest is free and clear of
any adverse claim. In connection herewith, the Lenders hereby agree to waive the
requirements set forth in the last sentence of Section 2.22 of the Credit
Agreement.

4.05.     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank]

 

A/72424390.8

 

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

IDEXX LABORATORIES, INC.,

as a Borrower and a Guarantor

 

By /s/ Merilee Raines

Name: Merilee Raines

Title:   Corporate Vice President, Chief Financial Officer and Assistant
Secretary

IDEXX DISTRIBUTION, INC.,

as a Borrower and a Guarantor

 

By /s/ Merilee Raines

Name: Merilee Raines

 

Title:

Treasurer and Assistant Secretary

IDEXX OPERATIONS, INC.,

as a Borrower and a Guarantor

 

By /s/ Merilee Raines

Name: Merilee Raines

Title:   Vice President, Treasurer and Assistant Secretary

IDEXX REFERENCE LABORATORIES, INC.,

as a Borrower and a Guarantor

 

By /s/ Merilee Raines

Name: Merilee Raines

 

Title:

Treasurer and Assistant Secretary

OPTI MEDICAL SYSTEMS, INC.,

as a Borrower and a Guarantor

 

By /s/ Merilee Raines

Name: Merilee Raines

Title:   Vice President, Treasurer and Assistant Secretary

 

SIGNATURE PAGE TO MODIFICATION AGREEMENT

 

--------------------------------------------------------------------------------



IDEXX LABORATORIES CANADA CORPORATION,

as a Borrower

 

By /s/ Merilee Raines

Name: Merilee Raines

Title:   Vice President, Treasurer and Assistant Secretary

 

SIGNATURE PAGE TO MODIFICATION AGREEMENT

 

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender

 

By /s/ Peter M. Killea

Name: Peter M. Killea

 

Title:

Vice President

CANADIAN LENDING OFFICE:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH,

as Toronto Agent

 

By /s/ Steve Voight

Name: Steve Voight

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO MODIFICATION AGREEMENT

 

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.

 

By /s/ Jane A. Parker

Name: Jane A. Parker

 

Title:

Senior Vice President

CANADIAN LENDING OFFICE:

BANK OF AMERICA, NATIONAL ASSOCIATION, by its Canada Branch

By /s/ Medina Sales de Andrade   

Name: Medina Sales de Andrade

 

Title:

Vice President

 

 

SIGNATURE PAGE TO MODIFICATION AGREEMENT

 

--------------------------------------------------------------------------------



WACHOVIA BANK, NATIONAL ASSOCIATION

 

By /s/ Patricia S. Gaudreau

Name: Patricia S. Gaudreau

 

Title:

Senior Vice President

CANADIAN LENDING OFFICE:

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)

 

By /s/ Raymond Eghobamien

Name: Raymond Eghobamien

 

Title:

Vice President

 

 

 

SIGNATURE PAGE TO MODIFICATION AGREEMENT

 

--------------------------------------------------------------------------------



HSBC BANK U.S.A., NATIONAL ASSOCIATION

 

By /s/ Thomas Engels

Name: Thomas Engels

 

Title:

Vice President, Relationship Manager

CANADIAN LENDING OFFICE:

HSBC BANK, NATIONAL ASSOCIATION, by its Toronto Branch

 

By /s/ Jody Sanderson

Name: Jody Sanderson

 

Title:

Authorized Signatory

 

By /s/ Gabriella King

Name: Gabriella King

 

Title:

Authorized Signatory

 

A/72424390.8

 

--------------------------------------------------------------------------------



ABN AMRO BANK N.V.

 

By /s/ Alex Blodi

Name: Alex Blodi

 

Title:

Managing Director

 

By /s/ Tim Khisameyev

Name: Tim Khisameyev

 

Title:

Associate

CANADIAN LENDING OFFICE:

 

By /s/ Amy MacDonald

Name: Amy MacDonald

 

Title:

Manager

 

By /s/ Darcy Mack

Name: Darcy Mack

 

Title:

First Vice President

 

 

A/72424390.8

 

--------------------------------------------------------------------------------



SCHEDULE 2.1

 

LENDERS AND COMMITMENTS

 

 

Lender

Commitments before giving effect to Modification Agreement

 

Applicable Percentage before giving effect to Modification Agreement

Additional Commitments added pursuant to Modification Agreement

Commitments after giving effect to Modification Agreement

 

Applicable Percentage

after giving effect to Modification Agreement

JPMorgan Chase Bank, National Association

$35,000,000.00

28.00%

$0

$50,000,000.00

25.00%

 

Bank of America, N.A.

 

$60,000,000.00

48.00%

$0

$45,000,000.00

22.50%

 

Wachovia Bank, National Association

 

 

$30,000,000.00

24.00%

$15,000,000.00

$45,000,000.00

22.50%

 

HSBC Bank U.S.A., National Association

 

 

$0

0%

$30,000,000.00

$30,000,000.00

15.00%

 

ABN AMRO Bank N.V.

 

$0

0%

$30,000,000.00

$30,000,000.00

15.00%

 

Total

$125,000,000.00

100.00%

$75,000,000.00

$200,000,00.00

100.00%

 

 

A/72424390.8

 

 